Citation Nr: 1035767	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
left knee, to include as secondary to service-connected traumatic 
arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 30 percent 
for traumatic arthritis of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent 
for instability of the left knee.

4.  Entitlement to an effective date earlier than August 5, 2004 
for the grant of service connection for degenerative changes of 
the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, 
recharacterized the Veteran's service-connected left knee 
disability as left knee meniscectomy residuals with traumatic 
arthritis evaluated as 30 percent disabling and left knee 
instability evaluated as 10 percent disabling; effectuated the 
awards as of August 5, 2004; and denied service connection for a 
left knee neurological disorder to include nerve loss and 
deformity.  In July 2006, the St. Louis, Missouri, Regional 
Office, in pertinent part, granted service connection for right 
ankle degenerative changes; assigned a 20 percent evaluation for 
that disability; and effectuated the award as of August 5, 2004.  
In September 2008, the RO denied an effective date prior to 
August 5, 2004, for the award of service connection for right 
ankle degenerative changes.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
Veteran's claim for an earlier effective date for service 
connection for degenerative changes of the right ankle.  

The Veteran originally requested a hearing before the Board; 
however, in a June 2009 letter, the Veteran, through his 
representative, withdrew his request for a hearing.  The hearing 
request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

The Board notes that the Veteran's April 2007 and July 2007 
allegations of clear and unmistakable error (CUE) in the 
effective date of service connection for degenerative changes of 
the right ankle are moot as a matter of law because they pertain 
to a rating decision by the RO that is on appeal rather than to a 
final decision.  The Board will therefore address this issue as a 
claim for an earlier effective date.  The Board notes that both 
the RO and the Veteran's representative have also treated this 
claim as a claim for an earlier effective date.
 
The issue of entitlement to service connection for nerve damage 
to the left knee, to include as secondary to service-connected 
traumatic arthritis of the left knee, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's most recent left knee measurements reflect a 
limitation of extension to 0 degrees.

2.  The Veteran's most recent left knee measurements reflect a 
limitation of flexion to 20 degrees with pain.

3.  The Veteran does not have moderate or severe instability of 
the left knee.

4.  The Veteran first filed a claim for entitlement to service 
connection for degenerative changes of the right ankle on October 
27, 1982, and the Veteran was notified of the RO's denial on 
April 7, 1983.

5.  The Veteran filed a request to reopen the claim for 
entitlement to service connection for degenerative changes of the 
right ankle on August 26, 1992, and the Veteran was notified of 
the RO's denial on April 22, 1993; the Board upheld this 
determination in its decision dated April 25, 2000.

6.  On April 25, 2000, the Veteran's representative sent the RO 
correspondence from the Veteran dated April 5, 2000, along with 
accompanying documentation, "in support of a claim for an 
increased evaluation for his service connected knee and ankle 
disabilities."  Neither the Veteran's letter of April 5, 2000, 
nor his representative's letter of April 25, 2000, constitute a 
claim for entitlement to service connection for degenerative 
changes of the right ankle.

7.  On August 5, 2004, the Veteran filed a claim for 
"Entitlement to service connection on R ankle disability."  In 
a July 2006 rating decision, the RO granted the Veteran's claim 
for entitlement to service connection for degenerative changes of 
the right ankle, with an effective date of August 5, 2004-the 
date of the Veteran's claim.

8.  There is no subsequent formal or informal claim seeking 
service connection for degenerative changes of the right ankle 
between the denial in April 2000 and the August 5, 2004 claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2009).

3.  The criteria for an effective date earlier than August 5, 
2004 for the award of service connection for degenerative changes 
of the right ankle are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated August 2004, October 2004, November 2004, December 
2004, and May 2008, provided to the Veteran before the October 
2005 and September 2008 rating decisions, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish his claims, what VA 
would do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006.  In this regard, after initially providing 
VA notice in August 2004, followed by subsequent Dingess notice 
in March 2006, the RO readjudicated the claim in a statement of 
the case in March 2007.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  With respect to VA's duty to 
assist, the RO has obtained, or made reasonable attempts to 
obtain, all relevant evidence identified by the Veteran.  The 
Veteran's service personnel records, service treatment records, 
VA treatment records, Social Security Administration (SSA) 
records, and available private treatment records have been 
obtained. 
 
With respect to the Veteran's claim for an effective date earlier 
than August 5, 2004 for the grant of service connection for 
degenerative changes of the right ankle, the VCAA has no effect 
on this effective date appeal, since resolution of this issue is 
solely one of statutory interpretation such that the claim is 
barred as a matter of law.  See Manning v. Principi, 16 Vet. App. 
534, 542- 543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 
U.S. 821 2002).  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 5-2004 (June 23, 2004).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Claims for an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Entitlement to a Disability Rating in Excess of 30 Percent for 
Traumatic Arthritis of the Left Knee

Pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5010, traumatic 
arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.

Degenerative arthritis is rated under C.F.R. § 4.71(a), 
Diagnostic Code 5003.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each such 
major joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a rating of 10 
percent applies where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and a 
rating of 20 percent applies where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.

Limitation of motion of the knee is rated under C.F.R. § 4.71(a), 
Diagnostic Codes 5260, 5261.

Under Diagnostic Code 5260, a noncompensable disability rating 
applies where flexion of the leg is limited to 60 degrees.  A 
disability rating of 10 percent applies where flexion of the leg 
is limited to 45 degrees.  A disability rating of 20 percent 
applies where flexion of the leg is limited to 30 degrees.  A 
disability rating of 30 percent applies where flexion of the leg 
is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating 
applies when extension of the leg is limited to 5 degrees.  A 
disability rating of 10 percent applies when extension of the leg 
is limited to 10 degrees.  A disability rating of 20 percent 
applies when extension of the leg is limited to 15 degrees.  A 
disability rating of 30 percent applies when extension of the leg 
is limited to 20 degrees.  A disability rating of 40 percent 
applies when extension of the leg is limited to 30 degrees.  A 
disability rating of 50 percent applies when extension of the leg 
is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and 
flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 
(Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 (Recurrent 
subluxation or lateral instability of the knee).  VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259 (1994).  This rule has been 
applied to the Veteran's case, and he is currently in receipt of 
service connection for both arthritis and instability of the left 
knee.

The Veteran has been assigned a 30 percent disability rating for 
his traumatic arthritis of the left knee as of the date of his 
claim, August 5, 2004, under 38 C.F.R. § 4.71(a), Diagnostic Code 
5261.

The Veteran contends in his August 2004 claim that he is entitled 
to an increase in his disability rating for his traumatic 
arthritis and osteoarthritis of his left knee.

In response to the Veteran's claim, VA provided him with an 
examination of his left knee in March 2005.  At that time, the 
Veteran had flexion to 85 degrees, with pain at 80 degrees.  The 
Veteran had extension to 5 degrees, with pain at 20 degrees.  The 
VA examiner diagnosed the Veteran with left knee post-traumatic 
arthritis, severe by clinical examination and functional capacity 
based on history.  In a March 2005 addendum, the examiner noted 
that x-rays revealed severe tricompartmental degenerative changes 
with evidence of prior ACL repair, and no other acute bony 
abnormalities; he further found that progression of the Veteran's 
post-traumatic arthritis was confirmed by x-rays.  In an April 
2005 addendum, the examiner noted that the Veteran's left knee 
range of motion was significantly limited due to pain, as 
mentioned in the initial report.  He further noted that 
repetitive motion was not well-tolerated, but did not change the 
range of motion, and neither did the Veteran's increased 
fatigability and weakness.  Based on the limitation of extension 
with pain to 20 degrees, the RO assigned a disability rating of 
30 percent under Diagnostic Code 5261.

VA provided the Veteran with a new C&P examination of his left 
knee in November 2008.  Although the examiner did not review the 
claims file, he did provide a thorough review of the Veteran's 
medical history in his report, including the date, circumstances, 
and nature of the Veteran's left knee disability.  The VA 
examiner noted that the Veteran has undergone 3 surgeries for his 
left knee-in 1981, 1989, and 1991-but that he still experiences 
pain, swelling, and limitation of motion.  On examination, the 
Veteran had extension to 0 degrees.  He had flexion to 40 
degrees, with pain at 20 degrees.  Repetition of three produced 
increased pain, weakness, lack of endurance, fatigue and 
incoordination with flexion to 20 degrees with no loss of range 
of motion.  The examiner noted that x-rays associated with the 
examination revealed advanced arthritic changes of the left knee, 
possible condrocalcinosis, and possible anterior joint effusion.  
The VA examiner diagnosed the Veteran as being status-post 
multiple knee surgeries (medial and lateral meniscectomy and ACL 
ligamentous reconstruction) with severe degenerative joint 
disease.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

The November 2008 VA examination is adequate because it is based 
upon consideration of the Veteran's medical history.  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).  The mere fact that the examiner did 
not review the claims file does not render an examination 
inadequate, particularly where, as here, the examiner reviewed 
the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 
Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 
(2008).

Moreover, if the absence of claims file review was error, it was 
harmless in this case, because the examiner performed all 
required testing in his August 2005 examination.  Consequently, 
the examiner's failure to review the claims file did not 
prejudice the Veteran, and any error is therefore harmless.

Based on the most recent VA examiner's findings, dated November 
2008, the Veteran warrants a disability rating of 20 percent 
under 38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5260, because he 
has limitation of flexion of the leg to 20 degrees.  Although a 
disability rating of 30 percent would not be applicable unless 
the Veteran's flexion were limited to 15 degrees, or unless his 
extension were limited to 20 degrees, the Board declines to 
reduce the Veteran's rating in this case.  A separate rating 
under Diagnostic Code 5261 is not for application because the 
most recent testing shows that the Veteran has extension to 0 
degrees.  Francisco v. Brown, 7 Vet. App. 55 (1994) (holding that 
the present level of disability is of primary concern in claims 
for an increased rating).

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca, 8 
Vet. App. 202 (1995).  Even with consideration of pain on 
movement, the Veteran's service-connected traumatic arthritis of 
the left knee, rated under compensable limitation of motion, did 
not fall within the criteria warranting a higher evaluation than 
described above.

In reaching this determination, the Board has considered whether, 
under Hart, 21 Vet. App. 505 (2007), a higher rating for the 
Veteran's traumatic arthritis of the left knee might be warranted 
for any period of time during the pendency of this appeal.  
However, there is no evidence that the Veteran's traumatic 
arthritis of the left knee or limitation of motion, respectively, 
have been persistently more severe than the extent of 
disabilities contemplated under the assigned rating of 30 percent 
at any time.  The results of the Veteran's March 2005 examination 
demonstrated that he warranted an evaluation of 30 percent 
disabling, and although the results of his November 2008 
examination demonstrate that a disability rating of 20 percent 
would otherwise be applicable, the Board declines to reduce his 
disability rating.

The Board has considered the issue of whether the Veteran's 
traumatic arthritis of the left knee, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The symptoms 
associated with the Veteran's service-connected traumatic 
arthritis of the left knee are properly addressed in the rating 
criteria.  Therefore, the application of the regular schedular 
standards is not found to be impractical in this case.  
Furthermore, the Board notes that the Veteran has already been 
assigned a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
38 C.F.R. § 4.16(b).

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Entitlement to a Disability Rating in Excess of 10 Percent for 
Instability of the Left Knee

Pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5257, a 
disability rating of 10 percent applies where there is slight 
recurrent subluxation or lateral instability.  A disability 
rating of 20 percent applies where there is moderate recurrent 
subluxation or lateral instability.  A disability rating of 30 
percent applies where there is severe recurrent subluxation or 
lateral instability.

The Veteran contends in his August 2004 claim that he is entitled 
to an increased rating for his left knee disabilities.

VA provided the Veteran with an examination of his left knee in 
March 2005.  During the examination, the VA examiner found that 
the Veteran's left knee was stable to varus and valgus stress.  
He further found that the Veteran had a positive Lachman sign, 
although there was a good endpoint.

VA provided the Veteran with a new C&P examination of his left 
knee in November 2008.  Although the examiner did not review the 
claims file, he did provide a thorough review of the Veteran's 
medical history in his report, including the date, circumstances, 
and nature of the Veteran's left knee disability.  The VA 
examiner noted that the Veteran has undergone 3 surgeries for his 
left knee-in 1981, 1989, and 1991-but that he still experiences 
pain, swelling, and limitation of motion.  On examination, the VA 
examiner found that the Veteran's knee was stable.

As noted above, competent medical evidence includes statements 
from a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  Because the VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.

The November 2008 VA examination is adequate because it is based 
upon consideration of the Veteran's medical history.  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).  The mere fact that the examiner did 
not review the claims file does not render an examination 
inadequate, particularly where, as here, the examiner reviewed 
the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 
Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 
(2008).

Moreover, if the absence of claims file review was error, it was 
harmless in this case, because the examiner performed all 
required testing in his August 2005 examination.  Consequently, 
the examiner's failure to review the claims file did not 
prejudice the Veteran, and any error is therefore harmless.

Based on the findings listed above, the Veteran's left knee does 
not have instability.  Nevertheless, the Board declines to reduce 
the Veteran's 10 percent disability rating.  A higher disability 
rating is not for application because there is no evidence of 
moderate or severe instability in the Veteran's left knee during 
the pendency of the claim. 

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca, 8 
Vet. App. 202 (1995).  Even with consideration of pain on 
movement, the Veteran's service-connected instability of the left 
knee did not fall within the criteria warranting a higher 
evaluation than described above.

In reaching this determination, the Board has considered whether, 
under Hart, 21 Vet. App. 505 (2007), a higher rating for the 
Veteran's instability of the left knee might be warranted for any 
period of time during the pendency of this appeal.  However, 
there is no evidence that the Veteran's instability of the left 
knee has been persistently more severe than the extent of 
disabilities contemplated under the assigned rating of 10 percent 
at any time.

The Board has considered the issue of whether the Veteran's 
instability of the left knee, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The symptoms 
associated with the Veteran's service-connected instability of 
the left knee are properly addressed in the rating criteria.  
Therefore, the application of the regular schedular standards is 
not found to be impractical in this case.  Furthermore, the Board 
notes that the Veteran has already been assigned a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disabilities.  38 C.F.R. § 4.16(b).

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Laws and Regulations Pertaining to Claims for Entitlement to an 
Earlier Effective Date for Service Connection

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim for increase, or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation from 
service, and that claim is granted, then the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

In order for the Veteran to be awarded an effective date based on 
an earlier claim, he or she has to show CUE in the prior denial 
of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The 
issue of CUE in a specific prior RO or Board decision has not 
been raised by the Veteran, and is not before the Board at this 
time.  Rather, as noted above, the Veteran's allegations of CUE 
pertain to the July 2007 rating decision on appeal, which cannot 
as a matter of law be the subject of a CUE claim.




Entitlement to an Effective Date Earlier than August 5, 2004 for 
the Grant of Service Connection for Degenerative Changes of the 
Right Ankle

The Veteran first filed a claim for entitlement to service 
connection for degenerative changes of the right ankle on October 
27, 1982, and the Veteran was notified of the RO's denial on 
April 7, 1983.

The Veteran filed a request to reopen the claim for entitlement 
to service connection for degenerative changes of the right ankle 
on August 26, 1992, and the Veteran was notified of the RO's 
denial on April 22, 1993; the Board upheld this determination in 
its decision dated April 25, 2000.

On April 25, 2000, the Veteran's representative sent the RO 
correspondence from the Veteran dated April 5, 2000, along with 
accompanying documentation, "in support of a claim for an 
increased evaluation for his service connected knee and ankle 
disabilities."  Neither the Veteran's letter of April 5, 2000, 
nor his representative's letter of April 25, 2000, constitute a 
claim for entitlement to service connection for degenerative 
changes of the right ankle.

There is no subsequent formal or informal claim seeking service 
connection for degenerative changes of the right ankle between 
the denial in April 2000 and the August 5, 2004 claim.

On August 5, 2004, the Veteran filed a claim for "Entitlement to 
service connection on R ankle disability."  In a July 2006 
rating decision, the RO granted the Veteran's claim for 
entitlement to service connection for degenerative changes of the 
right ankle, with an effective date of August 5, 2004-the date 
of the Veteran's claim.

In his February 2007 notice of disagreement with the effective 
date assigned by the RO in the July 2006 rating decision, the 
Veteran contends that "I should be paid starting from the day I 
left the service according to the case of [Dingess v. Nicholson, 
19 Vet. App. 473 (2006)]."  The Veteran asserts that he should 
be assigned an effective date as of his separation from service 
because his injury occurred in 1979, and he filed his first claim 
for service connection for that condition in 1983.  The Veteran 
essentially repeated these contentions in April 2007 and July 
2007 statements, and in his July 2009 substantive appeal.

The Board is unable to determine the section of Dingess to which 
the Veteran refers; however, no part of that decision allows for 
an effective date earlier than the date of claim under the 
conditions applicable in this case.

Because August 5, 2004 constitutes the date of the Veteran's 
claim for service connection for degenerative changes of the 
right ankle, that is the earliest effective date warranted.  
38 C.F.R. § 3.400.  Accordingly, the preponderance of the 
evidence is against an effective date earlier than August 5, 2004 
for the award of service connection.


ORDER

A disability rating in excess of 30 percent for traumatic 
arthritis of the left knee is denied.

A disability rating in excess of 10 percent for instability of 
the left knee is denied.

An effective date earlier than August 5, 2004 for the grant of 
service connection for degenerative changes of the right ankle is 
denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for nerve damage to 
the left knee, to include as secondary to service-connected 
traumatic arthritis of the left knee.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Veteran contends in his August 2004 claim that he has "nerve 
loss [which] has affected the [left] knee."  In his December 
2005 notice of disagreement, the Veteran further asserted that 
his claimed left knee nerve loss results from multiple surgeries 
to treat his service-connected traumatic arthritis of the left 
knee.  In his April 2007 substantive appeal, the Veteran reported 
that his left knee has "nerve damage due to the number of 
surgeries I have had.  My nerves were cut during surgery in 1981 
and never grew back[;] the damage is in the [left] knee....My nerve 
damage has been going on since August 1981."  He further stated 
that his physician, Dr. Hajek, who has treated him for 5 or 6 
years, confirmed this diagnosis.  The Veteran requested that he 
be granted service connection for left knee nerve damage as of 
"at least 2003."

The Veteran's service treatment records show that he sustained 
two injuries to his left knee during service-the first resulting 
from participation in football in September 1980, and the second 
resulting from participation in basketball in November 1980.  The 
Veteran is currently in receipt of service-connection for 
traumatic arthritis of the left knee and, separately, instability 
of the left knee, as a result of these injuries in service.

The Veteran's service treatment records further show that the in-
service clinicians made specific findings that there were no 
neurological problems with the Veteran's left knee after both of 
his injuries.  In a September 1980 report following his football 
injury, a clinician found that his "neurovascular status [is] 
intact."  Likewise, in a November 1980 report following his 
basketball injury, a clinician found "no neurovascular injury."

The Veteran underwent one left knee surgery in service-an 
arthroscopy and lateral meniscectomy-in August 1981.  Neither 
the Operation Report nor any subsequent service treatment records 
contain any complaints, diagnosis, or treatment of nerve damage 
in the Veteran's left knee.

Following service, VA provided the Veteran with a compensation 
and pension (C&P) examination of his left knee in January 1983.  
The examiner found that the Veteran had complete flexion and 
extension of his left knee, but that he had considerable clicking 
on both flexion and extension.  He further noted a well-healed  
4" lateral meniscectomy surgical scar at the left knee.  The 
Veteran did not report, and the examiner made no findings 
regarding, any nerve damage in the Veteran's left knee.

As noted above, the Veteran underwent additional surgeries on his 
left knee in 1989 and 1991.

The Veteran did not report numbness in his left knee, and VA 
examiners did not find evidence of nerve damage therein, during 
additional VA C&P examinations of his left knee in July 1992, 
August 1994, and March 2005.

In June 2002, P.D. Hajek, M.D., noted in his report that the 
Veteran's past medical history includes "nerve damage after the 
left knee reconstruction where he has numbness over this 
region."  Dr. Hajek provided no rationale for this conclusion.

At a VA C&P examination of his left knee in November 2008, the 
Veteran reported having felt numbness on the lateral aspect of 
his left knee since surgery-although the date of the surgery to 
which the Veteran refers is unclear.  The VA examiner made no 
findings either for or against the presence of nerve damage in 
the Veteran's left knee.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, the Veteran has provided lay evidence of numbness 
in his left knee, and his treating physician noted a history of 
left knee nerve damage in a June 2002 report.  Additionally, 
there is ample evidence of two left knee injuries in service, for 
which other left knee disorders have been accorded service 
connection.  Finally, Dr. Hajek's findings, when broadly 
construed, indicate that the Veteran's left knee nerve damage may 
be associated with the surgical treatment of his service-
connected left knee disabilities.  Consequently, a VA C&P 
examination is warranted to determine the presence and etiology 
of the Veteran's claimed left knee nerve damage.

On remand, the Veteran should be scheduled for an examination, by 
an appropriate specialist, to determine the nature, extent, and 
etiology of his claimed left knee nerve damage.  The claims file 
should be made available to, and be reviewed by, the examiner in 
connection with the examination, and the report should so 
indicate.  All indicated tests and studies should be undertaken.  
The examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) that 
the Veteran's claimed left knee nerve damage was caused or 
aggravated by his time in service.  The examiner should also 
express an opinion as to whether it is at least as likely as not 
(meaning 50 percent or more probable) that the Veteran's claimed 
left knee nerve damage was caused or aggravated by his service-
connected left knee disorders.  Rationale for opinions expressed 
should be given in detail.  If it is not possible to provide an 
opinion, the examiner should provide a rationale for why he 
cannot express an opinion in either the affirmative or the 
negative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, 
by an appropriate specialist, to determine 
the nature, extent, and etiology of his 
claimed left knee nerve damage.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection with 
the examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or 
more probable) that the Veteran's claimed 
left knee nerve damage was caused or 
aggravated by his time in service.  The 
examiner should also express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's claimed left knee nerve damage 
was caused or aggravated by his service-
connected left knee disorders.  Rationale for 
opinions expressed should be given in detail.  
If it is not possible to provide an opinion, 
the examiner should provide a rationale for 
why he cannot express an opinion in either 
the affirmative or the negative.

2.  After competition of the above, the AOJ 
should readjudicate the issue of entitlement 
to service connection for nerve damage to the 
left knee, to include as secondary to 
service-connected traumatic arthritis of the 
left knee.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


